Citation Nr: 1048135	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 
2007, for the assignment of an increased rating of 20 percent for 
arthritis of the cervical spine.  

2.  Entitlement to service connection for diabetes mellitus (DM) 
with erectile dysfunction, to include as due to herbicide 
exposure.  

3.  Entitlement to service connection for a left foot ulcer, as 
due to herbicide exposure and as secondary to DM.

4.  Entitlement to service connection for a bilateral eye 
disability including retinopathy, as due to herbicide exposure 
and as secondary to DM.

5.  Entitlement to service connection for a rapid heartbeat, as 
due to herbicide exposure and as secondary to DM.

6.  Entitlement to service connection for loss of teeth, as due 
to herbicide exposure and as secondary to DM.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  
He also had inactive and active duty training service with the 
National Guard service from May 18, 1974 to June 1, 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted an increased rating of 20 percent for 
arthritis of the cervical spine, effective November 2, 2007.  The 
appeal also comes from a September 2008 rating decision which 
denied the service connection issues on appeal.  The Veteran 
testified before the undersigned at a Board hearing in May 2010.  

In February 2010, the Veteran submitted a claim for an 
increased rating for his cervical spine disorder.  This 
claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In a November 2, 2007 statement, the Veteran indicated that 
he wanted an increased rating for arthritis of the cervical 
spine.

2.  There was no formal or informal claim for an increased rating 
for arthritis of the cervical spine prior to November 2, 2007; 
nor is there any evidence of treatment showing an increase in 
severity within the year preceding this date.

3.  The Veteran did not have service in-country service in 
Vietnam during the Vietnam era.

4.  DM did not manifest during service or within one year of 
separation from service and is not otherwise attributable to 
service.

5.  A left foot ulcer is not attributable to service.

6.  A bilateral eye disability is not attributable to service.

7.  A heart disability did not manifest during service or within 
one year of separation from service and is not otherwise 
attributable to service.

8.  The loss of teeth is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 2, 2007, 
for the grant of a 20 percent rating for arthritis of the 
cervical spine have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

2.  DM was not incurred in or aggravated by service and may not 
be presumed to have been incurred therein nor to include due to 
claimed herbicide exposure.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 
1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  

3.  A foot ulcer was not incurred or aggravated in service to 
include due to claimed herbicide exposure.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  

4.  A bilateral eye disability was not incurred or aggravated in 
service to include due to claimed herbicide exposure.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2010).  

5.  A heart disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein to 
include due to claimed herbicide exposure.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

6.  Loss of teeth was not incurred or aggravated in service to 
include due to claimed herbicide exposure.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  RO letters dated November 2007 and July 2008 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.  The letters also notified the Veteran that that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, in 
compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA medical 
treatment records and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran's service 
treatment records are incomplete for a portion of his service in 
the United States Navy.  The RO attempted on multiple occasions 
to obtain these records from the National Personnel Records 
Center (NPRC), but they are unavailable.  The last attempt was 
made in 2007.  Thus, all available records have been obtained.  

The Veteran was also afforded a VA examination in February 2008.  
38 C.F.R. § 3.159(c)(4).  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, and examined the Veteran and provided findings in 
sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  The records satisfy 38 C.F.R. § 3.326.  Remand for 
medical opinions is not required as the Veteran does not claim 
that his disabilities had their onset during service.  Rather, he 
maintains that his claimed disabilities had their onset after 
service as a result of in-service exposure to herbicides.  
However, as discussed in more detail below, the Veteran did not 
set foot in Vietnam and he was not exposed to herbicides during 
service.  As service connection is herein denied for diabetes 
mellitus, the claims for service connection for disabilities as 
secondary to diabetes under 38 C.F.R. § 3.310 lack legal merit.  
Therefore, a medical opinion would serve no purpose in this case.  

At his hearing in May 2010, the Veteran stated that he had a VA 
eye appointment in June 2010.  The Board left the record open for 
60 days so that the Veteran could submit his treatment records 
from this appointment.  The Veteran did not provide the records.  
The Board finds that remand to obtain these records is not 
necessary, as they would do no more than show current treatment 
for eye problems.  In light of the Veteran's contentions that his 
eye disorder had its onset after service and the Board's finding 
that he was not exposed to herbicides during service, these 
records would not serve to prove the claim.  

Further, the Board notes that additional VA treatment records 
dated from January 2009 to February 2010 and a VA spine 
examination report dated in April 2010 were received after the 
issuance of the March 2009 statement of the case.  These records 
relate primarily to the Veteran's pending claim for an increased 
rating for his cervical spine disorder and are not relevant to 
the claims on appeal.  Therefore, remand for the issuance of a 
supplemental statement of the case is not required.  See 
38 C.F.R. §§ 19.31, 19.37.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Earlier Effective Date

The Veteran argues that he filed a claim for an increased rating 
for his cervical spine disorder in August 2007.  Therefore, he 
maintains that he should be assigned an effective date in August 
2007 for the 20 percent rating assigned for his cervical spine 
disorder.  

VA law and regulation provide that unless otherwise provided, the 
effective date of an award of increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered 
pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).  "The effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes 
the criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is 
received after the increase in disability is demonstrated, but 
the increase occurred within the prior one year period then the 
effective date will be assigned as of the date of the 
ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that 
the fact that must be found in order for entitlement to an 
increase in disability compensation to arise, in other words, 
that the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose is one 
to the next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Any communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA from a claimant 
may be considered an informal claim. 38 C.F.R. § 3.155(a) (2010).  
When a claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.155(c) (2010).  38 
C.F.R. § 3.157(b)(1) provides that once a formal claim for 
compensation has been allowed, the date of outpatient or hospital 
examination will be accepted as a claim when such reports relate 
to examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.

In this case, in a December 1982 rating decision, service 
connection for chronic cervical strain was granted and a 10 
percent rating was assigned.  That rating was confirmed and 
continued by the RO in April 1985 and February 1986.  Those 
rating decisions were not appealed and became final.  38 U.S.C.A. 
§ 7105.  Thereafter, VA treatment records reflect complaints of 
neck pain, muscle spasms, and decreased motion.  In an April 1988 
rating decision, the 10 percent rating was again confirmed and 
continued.  The Veteran did not appeal that determination and it 
also became final.  38 U.S.C.A. § 7105.  

The Veteran failed to appear for a VA examination scheduled in 
August 1988.  In September 1988, the RO notified him that his 
claim had been denied because he failed to report for his VA 
examination.  He did not appeal or respond to the RO's September 
1988 letter.  

Private treatment records dated in 1989 were received in August 
1993.  These records pertain to the Veteran's low back, elbow, 
and right hip.  As these records do no pertain to the cervical 
spine, they are not a claim for an increased rating for that 
disability.  See 38 C.F.R. § 3.157(b)(2).

A statement was received from the Veteran on August 28, 2007.  He 
stated that after he returned from Vietnam, he developed diabetes 
which had caused many health problems, including of the left 
foot, eyes, teeth, sexual dysfunction, and many more problems all 
because of this disease.  There was an attachment indicating that 
he had an operation on his eye and received treatment at the VA 
Hampton, Virginia.  The Veteran made no reference to his service-
connected neck disorder in this correspondence.  The Veteran 
expressed no intent to apply for an increased rating for his 
cervical spine disorder; therefore, this correspondence is not a 
claim for an increased rating for that disability.  See 38 C.F.R. 
§ 3.155(a).  

On November 2, 2007, RO personnel called the Veteran to discuss 
his claims for service connection.  During the telephone 
conversation, the Veteran stated that he would also like to file 
for an increase for his service-connected spine condition.

In sum, there is no communication or action indicating and intent 
to apply for an increased rating for the cervical spine or record 
of treatment for cervical spine arthritis dated prior to the 
receipt of the current claim, received on November 2, 2007.  See 
38 C.F.R. § 3.155(a), 3.157.  The RO assigned the effective date 
as of the claim filed on November 2, 2007.  An effective date 
before that time is not warranted as there was no claim for an 
increased rating prior to that time, nor is there any lay or 
medical evidence of treatment showing an increase in severity 
prior to that time.  The Veteran argues only that he filed a 
claim in August 2007, which, as discussed above, is not supported 
by the record.  Within the year preceding November 2, 2007 date, 
it is not factually ascertainable that the Veteran's cervical 
spine arthritis was 20 percent disabling or more.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b).


Service Connection

As noted above, some service treatment records are unavailable.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the 
case law does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases).

The Veteran's primary contention is that he has DM, a left foot 
ulcer, a bilateral eye disability, rapid heartbeat, and loss of 
teeth, due to herbicide exposure in Vietnam.  He maintains that 
while stationed about the USS Shangri-La, that vessel came into 
port in Vietnam at Da Nang for the exchange of 
supplies/equipment.  The Veteran testified that they were in port 
for 4-5 hours.  In a November 2007 statement, the Veteran 
indicated that he served in Vietnam and was injured many times 
and treated there.  He stated that he operated off the ship as 
well as out of DaNang and that he flew missions from both places.  
In February 2008, he again indicated that he had service in 
Vietnam.  He stated that he performed combat missions out of 
DaNang.

The NPRC confirmed that the Veteran's ship, the USS Shangri-La, 
was located in the territorial waters of Vietnam and stood in the 
harbor of Da Nang.  The supplies were received via helo.  The 
NPRC was unable to verify that the Veteran went in-country.  The 
Veteran's personnel records are consistent with this information.  

Although the Veteran contends that he was in-country in Vietnam, 
injured there many times, and treated there many times, the Board 
finds that he is not credible in that regard.  As noted, the NPRC 
could not confirm in-country service.  The ship on which he was 
stationed was in the harbor and supplies were received via helo.  
The service personnel records do not confirm in-country Vietnam 
service, only service off the coast of Vietnam.  Further, and 
significantly, there is no records of many injuries and treatment 
of the Veteran while in Vietnam.  Following his purported service 
in Vietnam, the Veteran was in the National Guard.  At no time 
did he report any prior Vietnam-related injury.  In fact, on 
enlistment in 1973, he denied any prior injuries and indicated 
that he was in good health.  On his Report of Medical History, he 
stated that he had not ever been hospitalized nor had any illness 
or injury that he did not report on the form.  Thus, his 2007 
statement that he was injured and treated many times in Vietnam 
directly contradicts his prior report that there were no such 
injuries.  This inconsistency renders his 2007 statement as the 
subsequent statement not credible.  More importantly, at his 
hearing before the Board in May 2010, the Veteran appears the 
refute his earlier statements that he set foot in Vietnam.  
Specifically, when asked if he got off the ship in Vietnam, he 
said, "No we were right there, you know, right there at, you 
know, right there at Danang."  

Thus, the Board finds that the Veteran did not have in-country 
service in Vietnam.  

The law provides a presumption of service connection for certain 
diseases, including type 2 diabetes (also known as Type II 
diabetes mellitus),  that become manifest after separation from 
service for veterans who served in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to Agent 
Orange, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See 68 Fed. Reg. 27,630-27,641 (May 
20,2003).

Notwithstanding the presumptive provisions originally arising out 
of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 
(1984) and the Agent Orange Act of 1991, Pub. Law No. 102-4, § 2, 
105 Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
claimed to be related to herbicide exposure on a direct basis 
under § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997). 

As noted, the Veteran asserts that he was exposed to herbicides 
while serving aboard the USS Shangri-La in the territorial waters 
of Vietnam.

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court held 
that a VA manual provision, VA Adjudication Procedure Manual M21-
1, Part III, 4.08(k)(1)-(2) (Nov. 1991) created a presumption of 
herbicide exposure based on receipt of the Vietnam Service Medal 
for purposes of service connection for diseases associated with 
herbicide exposure.  In so holding, the Court found the manual 
provision to be a substantive rule and invalidated a subsequent 
amendment to that provision.  The Court also found that neither 
the statute nor the regulation governing herbicide exposure 
claims precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity to 
the Republic of Vietnam.  The Court held that, for the purpose of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed based 
upon a veteran's receipt of the Vietnam Service medal, without 
any additional proof that a veteran who served offshore of the 
Republic of Vietnam actually set foot on land.

VA disagreed with the Court's decision in Haas and appealed it to 
the Federal Circuit.

On May 8, 2008, the Federal Circuit issued a decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit held 
that the Court erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at some 
point on the landmass or inland waters of Vietnam in order to 
benefit from the regulation's presumption.  The Federal Circuit 
held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as 
requiring that a servicemember had actually set foot within the 
land borders of Vietnam in order to be entitled to statutory 
presumptions of herbicide exposure and service connection.

In this case, the record does not show that the Veteran had duty 
or visitation on land in Vietnam (i.e., "in-country"), as noted 
above.  Personnel records reflect that the Veteran received the 
Vietnam Service Medal, Vietnam Campaign Medal, and National 
Defense Service Medical, for service aboard the USS Shangri-La in 
the contiguous waters of Vietnam.  As noted, the NPRC was unable 
to confirm in-country service nor do the official records show 
that personnel aboard the USS Shangri-La went in-country.  The 
Veteran's contentions to the contrary are not credible.  The 
Board finds that record in this case does not demonstrate that 
the Veteran had service in the Republic of Vietnam as defined by 
§ 3.307(a)(6)(iii), and the statutory presumption of herbicide 
exposure is not applicable in this case. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, DM and valvular heart disease will be presumed to 
have been incurred in service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ .307, 3.309.

Service connection may be granted for disability resulting from 
disease or injury incurred during active duty for training (ADT), 
or injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  

Basically, this refers to the two weeks of annual training, 
sometimes referred to as "summer camp," that each Reservist or 
National Guardsman must perform each year.  It can also refer to 
the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the 
twelve four-hour weekend drills that each Reservist or National 
Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Active military service includes active duty, any period of ADT 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of IDT during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard 
service (ADT or IDT with no active duty) is not a veteran as 
legally defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 
38 C.F.R. § 3.307, applicable to active duty, would not apply to 
ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To do so, the Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In this case, the active duty, ADT, and IDT, service treatment 
records do not reflect complaints, findings, treatment, or 
diagnosis of DM, erectile dysfunction, a left foot ulcer, a 
bilateral eye disability, a heart disability, or loss of teeth.  

The post-service records show that the Veteran initially applied 
for VA benefits in July 1982.  At that time, he indicated that he 
had suffered eye and cervical spine injuries during service.  In 
pertinent part, the eye injury allegedly occurred in 1970.  The 
Board notes that the Veteran was credible in his report of the 
injuries.  He was examined in September 1982 to determine if he 
had residual injuries.  At that time, cervical spine disability 
was shown and service connection was subsequently established.  
However, his eye examination was normal and there were therefore 
no residuals demonstrated from the inservice injury.  In 
addition, an ears, nose and throat examination (including dental) 
examination was normal; his musculoskeletal examination revealed 
no feet disabilities; and cardiovascular examination was normal.  
Further, records show that DM was diagnosed in 1982.  See 
November 18, 1987 VA treatment record.  

In 2002, the Veteran was seen at Southern Maryland Hospital for 
left foot ulcer surgery.  A review of Memorial Regional Hospital 
shows that the Veteran was treated for a rapid heartbeat in 2004.  
Records of Cardiovascular Consultants Medical Group reflects that 
he had previously been seen for congestive heart failure in 2003.  
Also, in 2005, the Veteran was treated by the UCLA medical 
facility for supraventricular tachycardia, status post ablation 
procedure in April 2005.  Medical records of Dr. Mark Sigman, 
indicate that the Veteran was treated for genitourinary 
dysfunction in 2005-2007.  The Veteran has been diagnosed as 
having diabetic retinopathy, as well as other diagnoses, by 
Advanced Retina Associates, from 2004 onward.  

The Veteran was afforded a VA examination in February 2008.  The 
Veteran reported that his DM developed in the late 1970s or early 
1980s, which was years after he was no longer in service.  It was 
noted that he was morbidly obese at over 400 pounds.  The Veteran 
indicated that he had suffered from cataracts which were removed 
and a new lens placed.  In addition, he had diabetic eye disease 
as well as a history erectile dysfunction, of atrial 
fibrillation, and feet issues.  Physical examination was 
performed.  The diagnoses, in pertinent part, were DM, Type II, 
erectile dysfunction, history of foot ulcer, history of 
retinopathy.  The examiner noted that the Veteran had had 
diabetic retinopathy since 2006.  In addition, he had erectile 
dysfunction and foot ulcers which were complications of his DM.  
His cardiac problems were not related to his DM.  

In sum, the Veteran contends that his claimed disabilities, DM 
with erectile dysfunction, left foot ulcer, bilateral eye 
disability, rapid heartbeat, and loss of teeth, are related to 
inservice herbicide exposure.  However, the evidence shows that 
presumptive service connection for herbicide exposure is not 
warranted.  The evidence does not establish that the claimed 
conditions are otherwise etiologically related to service, to 
include claimed herbicide exposure.  DM developed years after 
service.  The evidence does not show that it was manifest in the 
initial post-service year.  Likewise, his cardiac complaints 
began years after service and not in the initial post-service 
year.  His erectile dysfunction, eye problems, left foot ulcer, 
and dental issues, also began many years after service.  While 
the Veteran reported having suffered an eye injury when he 
initially applied for VA benefits in 1982, the examination at 
that time reported no residual disability due to that inservice 
event.  The Veteran thereafter developed other eye problems which 
occurred many years post-service and unrelated thereto.  These 
eye problems all developed subsequent to the 1982 VA examination 
which showed no eye disability.  

The Veteran is competent to state when he believes that his 
medical problems began.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  He can described 
medical conditions which are capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With regard to eye disabilities, as noted, the Veteran had 
previously indicated that he had eye problems due to a 1970 
inservice eye injury.  However, even accepting that this eye 
injury occurred, there was no residual disability in 1982, twelve 
years later.  Otherwise, there is no competent evidence, lay or 
medical, to establish an etiological connection between current 
diagnoses and service.  The Veteran himself is not competent to 
make such a complicated medical assessment as he has not 
demonstrated any specific expertise in optometry.  

With regard to the other claimed disabilities, to include current 
eye problems, the Veteran states that after he returned to the 
United States, he was hospitalized for diabetes, and from that 
point on he lost his teeth, had sexual problems, eye problems, 
and a left foot ulcer.  He stated that he was also treated for a 
fast heart beat.  In sum, the Veteran does not date his 
observation of the onset of claimed disabilities to service, 
rather, he believes that his exposure to herbicides during 
service caused their onset.  However, he is not competent to make 
such a complex medical assessment.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Further, the official records have been 
unable to confirm such exposure, the Board has found no in-
country Vietnam service,  and VA law and regulation requires in-
country Vietnam service (Vietnam as the applicable country in 
this case) in order to presume exposure.  Thus, the Veteran's 
contentions are outweighed in this case by the medical evidence 
and official service department evidence.  Also, as noted above, 
his reports of in-country service in Vietnam have been found not 
to be credible.

Further, as noted, the evidence does not show an inservice onset 
of any of the claimed disabilities or that DM or a cardiac 
disability was manifest in the initial post-service year.  
Rather, the onset of the claimed disabilities is shown many years 
post-service and unrelated thereto.  The Veteran has asserted 
that he was told that his loss of teeth is due to his gum 
problems as related to DM.  He is competent to relay this 
information.  See Jandreau.  Likewise, a VA examiner provided an 
opinion that the erectile dysfunction, left foot ulcer, and eye 
disabilities, are diabetic complications.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion).  Service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, service connection for DM is being denied 
herein, to secondary service connection cannot be established for 
the additional claimed disabilities.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In light of the foregoing, the Board finds that the evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claims, and they must be 
denied.


ORDER

An effective date earlier than November 2, 2007, for an increased 
rating of 20 percent for arthritis of the cervical spine is 
denied.  

Service connection for diabetes mellitus (DM) with erectile 
dysfunction to include as due to herbicide exposure is denied.  

Service connection for a left foot ulcer as secondary to 
herbicide exposure and as secondary to DM is denied.  

Service connection for a bilateral eye disability including 
retinopathy as secondary to herbicide exposure and as secondary 
to DM is denied.  

Service connection for rapid heartbeat, as secondary to herbicide 
exposure and as secondary to DM is denied.  

Service connection for loss of teeth, as secondary to herbicide 
exposure and as secondary to DM is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


